                         Case 18-12012-LSS             Doc 461       Filed 12/13/18        Page 1 of 2



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE


         In re                                                       Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                            Case No.: 18-12012 (LSS)
         limited liability company, et al.,1
                                                                     (Jointly Administered)
                                   Debtors.
                                                                     Ref. Docket No. 300, 330, 360, 384, 404, 416 & 432


                                      NOTICE OF FURTHER EXTENSION OF
                                         DESIGNATION CUT-OFF DATE

                         PLEASE TAKE NOTICE that, on December 10, 2018, the above-captioned
         debtors and debtors in possession (the “Debtors”) filed the Notice of Further Extension of
         Designation Cut-Off Date [Docket No. 432] (the “Designation Extension Notice”) that extended
         the Designation Cut-Off Date2 under the Stalking Horse Agreement from December 10, 2018 at
         5:00 p.m. (ET), until December 12, 2018 at 5:00 p.m. (ET), (i) for all Available Contracts that
         are not identified on the Schedule of Assumed Contracts (as defined in the Notice of (I) Filing of
         (A) Fourth Schedule of Purchased Titles and (B) Stalking Horse Bidder’s Third Schedule of
         Available Contracts Designated as Assumed Contracts, and (II) Further Extension of
         Designation Cut-Off Date [Docket No. 404] (the “Third Designation Notice”)) and (ii) for the
         Contracts containing the Title Rights for the bracketed titles on the Fourth Schedule 1.1(b) (as
         defined in the Third Designation Notice) (the “Designation Extension Contracts”). The
         Designation Cut-Off Date had previously been extended several times by the agreement of the
         Debtors and the Stalking Horse Bidder. See Docket Nos. 300, 330, 360, 384, 404 & 416.

                        PLEASE TAKE FURTHER NOTICE that, subsequent to the filing of the
         Designation Extension Notice, the Debtors and the Stalking Horse Bidder again extended the
         Designation Cut-Off Date under the Stalking Horse Agreement from December 12, 2018 at 5:00
         p.m. (ET) until December 17, 2018 at 5:00 p.m. (ET) for the Designation Extension Contracts.




         1
           The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
         Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.);
         Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.).
         The Debtors’ address 1800 Century Park East, Suite 600, Los Angeles, CA 90067
         2
            On October 23, 2018, the Debtors and OR Acquisition Co, LLC (the “Stalking Horse Bidder”) entered into that
         certain Asset Purchase Agreement, dated as of October 23, 2018 (the “Stalking Horse Agreement”), for the sale of
         substantially all of the Debtors’ assets. The Stalking Horse Agreement is attached to the Notice of Filing of
         (I) Stalking Horse Agreement, (II) Summary of Proposed Bid Protections, and (III) Summary of Proposed
         Amendments to Bid Procedures Order [Docket No. 216]. Capitalized terms used but not otherwise defined herein
         shall have the meanings ascribed to such terms in the Stalking Horse Agreement.


01:23947416.3
                      Case 18-12012-LSS   Doc 461   Filed 12/13/18   Page 2 of 2



          Dated: December 13, 2018              /s/ Shane M. Reil
                                                Michael R. Nestor, Esq. (Bar No. 3526)
                                                Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                                Ian J. Bambrick, Esq. (Bar No. 5455)
                                                Shane M. Reil, Esq. (Bar No. 6195)
                                                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Tel: (302) 571-6600
                                                Fax: (302) 571-1253

                                                and

                                                Michael L. Tuchin, Esq.
                                                Jonathan M. Weiss, Esq.
                                                Sasha M. Gurvitz, Esq.
                                                KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                1999 Avenue of the Stars, 39th Floor
                                                Los Angeles, CA 90067
                                                Tel: (310) 407-4000
                                                Fax: (310) 407-9090

                                                Counsel to Debtors and Debtors in Possession




01:23947416.3



                                                2
